Citation Nr: 1614778	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from June 1995 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the RO in Fargo, North Dakota.

The Board remanded this appeal in November 2013 to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran failed to report for her scheduled hearing, and the appeal has been returned to the Board for further consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the initial evaluation assigned to her service-connected PTSD is inadequate.  

In the Veteran's April 2013 substantive appeal, she states that her doctors have increased her PTSD medication.  The Veteran's representative notes that she has not been afforded a VA PTSD examination since March 2012, and argues that the increase in medication is evidence that the PTSD has increased in severity since that examination.  He requests that she be scheduled for a new examination.  

The veteran is entitled to a new VA examination where there is evidence (including his/her statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran should be scheduled for a new VA examination of her PTSD.  

In addition, the Veteran also noted in her substantive appeal that she was attending counseling on a continuous basis.  However, a review of the record shows that the most recent VA treatment records for PTSD are dated 2009.  The most recent private treatment records are dated 2011 but do not reflect treatment for PTSD.  The Board must attempt to obtain all records pertaining to the treatment of the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the treatment of the Veteran's PTSD since September 2009 and associate them with the claims file.  

2.  Contact the Veteran and ask that she identify all private sources of treatment for her PTSD.  After receiving the necessary permission, obtain these records and associate them with the claims file.  The Veteran should be notified that in the alternative, she may obtain these records and provide them to VA herself. 

3.  Schedule the Veteran for a VA examination of her PTSD.  The examination report should reflect that the claims folder and the electronic record have been reviewed.  All indicated tests and studies should be conducted.  

The examiner is requested to determine all current manifestations associated with the Veteran's service-connected PTSD, commenting on their severity; and the degree of social and occupational impairment caused by the Veteran's PTSD.

The examiner should also provide an opinion as to whether the Veteran's condition has been the same throughout or has worsened since the effective date of service connection and how and when (approximately) the worsening took place, if applicable.  The examiner must provide explanatory rationale for all opinions provided.  The examiner should also state whether the Veteran's PTSD, alone or in conjunction with her other service-connected disabilities, precludes her from obtaining and maintaining substantially gainful employment, considering her educational background and work history, and without regard to any nonservice-connected disorders.

4.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




